                           Case 2:20-cv-00004-Z-BR Document 13 Filed 12/03/19
      Attorney or Party without Attorney :                                                                                        Page 1 of 3FOR PageID     60
                                                                                                                                                 COURT USE ONLY

        RICHARD SAHADI, SBN: 24042369
        SAHADI LEGAL GROUP
        414 S. TANCAHUA STREET
        CORPUS CHRISTI, TX 78401                                                                    E-MAIL ADDRESS (Optional) :
      TR EF.'HOfvEMo.. (361) 760-3300 FAX No. (Optional) : (361) 760-3310

     Attorney for:
                                                                                        I   Ref No. or File No.:



      Insert name of Court, and Judicial District and Branch Court:

         UNITED STATES DISTRICT COURT - NORTHERN DISTRICT OF TEXAS

         Plaintiff :   LEIGHT; ET AL
     Defendant:        STONE TRUCK LINES INC.; ET AL


                                                                       HEARING DATE :                  TIME :           DEPT .:          CASE NUMBER:

             PROOF OF SERVICE                                                                                                                      3: 19-CV-02615-L


    AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
   ·1SERVED COPIES OF THE FOLLOWING DOCUMENTS:
      SUMMONS IN A CIVIL ACTION; PLAINITFFS' ORIGINAL COMPLAINT
                          PARTY SERVED:                    JARMANJIT SINGH
                        PERSON SERVED:                     Mandeep Goraya - Sister
   DATE & TIME OF DELIVERY:                                11/8/2019
                                                           7:31 AM
 ADDRESS, CITY, AND STATE:                                 6826 W. SAPPHIRE DRIVE
                                                           FRESNO, CA 93722

        PHYSICAL DESCRIPTION:                              Age: 30's           Weight: 170                         Hair: Black
                                                           Sex: Female         Height: 5'5"                        Eyes: Brown
                                                           Skin: Indian             Marks:

MANNER OF SERVICE:
  Substituted Service - By leaving the copies with or in the presence of a competent member of the household (at least
  18 years of age) at the dwelling house or usual place of abode of the person served. I informed him/her of the general
  nature of the papers.




    Fee for Service: $ 50.00                                                                  I declare under penalty of perjury under the laws of the
            County: FRESNO                                                                    The State of California that the foregoing information
                                                                                              contained in the return of service and statement of
    ~_::
      _,m·~-- REdedg_istratAion
                          No.: SS200510S000~007
    .,v.
      ::!-:
         ~.<      mgs ttorney upport ervIces, 1nc.                                            service fees is true and correct and that this declaration
              1099 East Champlain Dr., Suite A-102                                            was executed on November 8, 2019.
              Fresno, CA 93720
              (559) 222-227 4
                                                                                               Signature: ____                      w
                                                                                                                                    _____
                                                                                                                                  -+--

                                                                                                                                  ~
                                                                                                                                      _oi'ES
                                                                                                                                       ._/2
                                                                                                                                          ___
                                                                                                                                           ~.n
                                                                                                                                                        1__. ._____               _




                                                                          PROOF OF SERVICE
982(a)(23)[New July 1, 1987]                                                                                                                                          Order#: E2830211General
  Case 2:20-cv-00004-Z-BR Document 13 Filed 12/03/19                       Page 2 of 3 PageID 61
        Case 3:19-cv-02615-L           Document 5 Filed 11/05/19        Page 1 of 4 PagelD 20


AO 440 (Rev. 12/09) Summons in a Civil Action


                                  UNITED STATES DISTRlCT COURT
                                                    for the
                                           Northern District of Texas

                 Leighty et al                         )
                      Plaintiff                        )
                        V.                             )     Civil Action No. 3:19-cv-02615-L
                                                       )
                                                       )
        Stone Truck Lines Inc. et al                   )
                     Defendant
                                                       )

                                       Summons in a Civil Action

TO: Jarmanjit Singh


A lawsuit has been filed against you.

       Within 21 days after service ohhis summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency , or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiffs attorney, whose name and address are:

    Richard Sahadi
    414 S Tancahua Street
    Corpus Christi , TX 78401

    If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.




                                                              CLERK OF COURT



DATE: 11/05/2019
               Case 2:20-cv-00004-Z-BR Document 13 Filed 12/03/19                                           Page 3 of 3 PageID 62
                    Case 3:19-cv-0 2615-L Document 5 Filed 11/05/19                                     Page 2 of 4 PagelD 21
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

  Civil Action No. 3:19-cv-02615-L


                                                                  PROOF OF SERVICE
                              (This sectio11 should 11otbe filed with the court 1111/essrequired by Fed. R. Civ. P. 4 (I))




           I  I personally served the summons on the individual at (place) _ ___ __ ____                                 _ _______                 _
          ___     __ __ ____             ____       ___      ___       __ __ on (date) _ ___                             __ ____              __ ; or




           I    I served the summons on (name of individual) ____                 _ _____              _ _____              _ _ , who is designated
          by law to accept service of process on behalfof(name of organization) _____                         _ ____             _ _____              _
          _ ___         ___       ___________                           _ _____               on (date) _ ____            __      ____             _ _ ; or


          I     I returned the summons unexecuted because                                                                                                 or


          I     other (.1pecijy) ----          -   -     ----        ----         --     --     -   -----            -    ----           -   ---




         My fees are$ _____              _ _
                                                                             't=::'
                                                                                  i()=--
                                                                               J -=
                                                         for travel and $ -- ·=-
                                                                                        (50
                                                                                      •--_-__   _     for services, for a total of $   ,50 •~
           I declare under penalty of perjury that this information is true.



 Date:   ~ \;A...>.L4--l~f--l--'1
                   _
                                                                                                            Serve::Ssignature


                                                                                              Jobo 12,esJdnce.ssSeNe
                                                                                                        Printed name and tide


                                                                                \oqqE.Cba rnoh1JQh)#A=(Q;)
                                                                                t=r---~sn
                                                                                      Q )                   Serv&        dressq
                                                                                                                                   3 --,~ 0
Additional information regarding attempted service, etc:
